Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monroe Harold Smith appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2013) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm. We deny Smith’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.